Opinion issued August 23, 2019




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-19-00550-CV
                            ———————————
                       IN RE DISTRIBUTORS, Relators



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relators, AmerisourceBergen Drug Corporation, Cardinal Health, Inc.,

Cardinal Health 110, LLC, and McKesson Corporation (collectively “Distributors”),

have filed a petition for a writ of mandamus challenging the trial court’s orders

denying Distributors’ first amended motions to dismiss the claims of real parties in
interest, the Counties of Dallas, Delta, Falls, Hopkins, and Travis, under Texas Rule

of Civil Procedure 91a.1

      We deny the petition, vacate our August 2, 2019 order staying the trial court

proceedings, and dismiss all pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Lloyd, Goodman, and Landau.




1
      The underlying case is In re: Texas Opioid Litigation, Cause No. 2018-63587, in
      the 152nd District Court of Harris County, Texas, the Honorable Robert K. Schaffer
      presiding.

                                          2